Citation Nr: 1503784	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-25 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of dependency and indemnity compensation (DIC) in the calculated amount of $31,199.


WITNESSES AT HEARING ON APPEAL

The appellant and her husband 


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1975.  He died while on active duty.  The appellant was married to the Veteran on the date of his death.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal by an April 2012 decision of a Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises (COWC). 

In September 2013, the appellant and her current husband testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to reinstatement of DIC benefits beginning August 1, 2010 has been raised by the record in the May 2012 notice of disagreement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDING OF FACT

The recovery of the DIC overpayment in the amount of $31,199 would result in undue hardship/deprive the appellant or her family of basic necessities and defeat or nullify the objective for which benefits were intended; failure to make restitution would not result in a significant unfair gain to the appellant.  


CONCLUSION OF LAW

Recovery of the overpayment of VA DIC benefits, in the amount of $31,199, would be against equity and good conscience.  38 U.S.C.A. §§ 101(3), 103, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.5, 3.55 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The appellant is the remarried widow of the Veteran, who died during active duty in October 1975.  Approximately two years after the Veteran's death, she remarried for a period and then divorced in October 1983, and DIC benefits were approved effective November 1, 1983.  She remarried again on October 23, 2009, just over nine months before her 57th birthday.  She did not advise the RO of her remarriage until January 2012, and a debt of $31,199 was created for the period from October 1, 2009 through December 31, 2011 wherein the appellant was receiving DIC benefits to which she was not entitled.  She was advised of the debt by latter dated in February 2012.  She asked for a waiver, which was denied by April 2012 decision.

The appellant has not alleged, nor does the evidence otherwise indicate, that the debt in question was not properly created.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  She asserts, however, that she misunderstood38 C.F.R. § 3.55(a)(10), which allows surviving spouses to continue to receive DIC benefits if they marry on or after January 1, 2004 and after having attained the age of 57.  She indicates that she thought that the age was 55.  She also indicates that she was in a fragile mental state at the time that her current marriage took place due to depression and her mother's death.  The appellant submitted documentation indicating that she herself has absolutely no income or assets and that her routine household expenses, which the COWC found to be largely reasonable, were only about $100 less than monthly income.  

If, as here, a debtor's conduct is deemed not to have constituted fraud, misrepresentation, or bad faith, recovery of overpayments of any benefits made under laws administered by VA will be waived if such recovery would be against equity and good conscience.  38 U.S.C.A. § 5302(a)(c); 38 C.F.R. § 1.963.  Thus, the Board's decision will be limited to the determination of whether waiver of recovery of an overpayment of compensation benefits is warranted in this case on the basis of equity and good conscience. 

"Equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: 

(1) Fault of debtor. Where actions of the debtor contribute to creation of the debt. 

(2) Balancing of faults. Weighing fault of debtor against Department of Veterans Affairs fault. 

(3) Undue hardship. Whether collection would deprive debtor or family of basic necessities. 

(4) Defeat the purpose. Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. 

(5) Unjust enrichment. Failure to make restitution would result in unfair gain to the debtor. 

(6) Changing position to one's detriment. Reliance on Department of Veterans Affairs benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

See 38 C.F.R. § 1.965.

All listed elements of equity and good conscience must be considered in a waiver decision.  See Ridings v. Brown, 6 Vet. App. 544 (1994).

Regarding the first element, the appellant is at fault for creating the debt because she did not advise VA of her remarriage.  VA, on the other hand, is not at fault because it had no way of knowing that the appellant remarried and that DIC payments should have been stopped.  As to the third element, repayment would cause undue hardship.  At the September 2013 hearing, the appellant testified as to high medical expenses.  Her husband gave testimony regarding her lack of health insurance.  The very small difference between normal household expenses and monthly income could easily be eaten up by any unusual expense.  As such, the Board finds that repayment would cause undue hardship.  Regarding the fourth element, the purpose of DIC benefits would be defeated, as DIC benefits are intended to ease the burden to widows and widowers and to continue to offer such assistance to those who remarry at an advanced age.  The appellant was a recipient of DIC benefits for years and was almost at the age wherein such benefits would have continued for life despite marital status.  She therefore learned to rely on such funds for her livelihood, and expecting her to begin anew late in life would be against the intent of the regulation.  As to element five, unjust enrichment would not result from a waiver because the appellant was only some nine months away from her 57th birthday when she remarried.  Had she been prudent, VA would have been paying DIC benefits for many more years at a sum much greater than the $31,199 debt.  Finally, regarding element six, the Board does not find that the appellant relinquished a valuable right or incurred a legal obligation in reliance on VA benefits.  

On balance, the Board finds that repayment of the debt would take decades and would result in unreasonable deprivation.  The lack of bad faith, the prospect of financial ruin, and the proximity to the age of 57 when the debt began to be incurred (most of the debt was incurred after the appellant turned 57, an age at which she would not have been forced to relinquish DIC benefits had she waited a few months before her most recent marriage), militate in favor of a waiver.  Accordingly, waiver of recovery of an overpayment of DIC in the calculated amount of $31,199 is granted. 


ORDER

Waiver of recovery of an overpayment of DIC in the calculated amount of $31,199 is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


